Citation Nr: 1720346	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-49 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for cervical disc disease claimed as bulging disc in neck.

2. Entitlement to service connection for pinched nerves in neck to include as secondary to cervical disc disease.

3.  Entitlement to service connection for carpal tunnel syndrome to include as secondary to cervical disc disease.

4. Entitlement to service connection for numbness in right thumb, index finger, and middle finger to include as secondary to cervical disc disease.

5. Entitlement to service connection for hand-arm vibration syndrome to include as secondary to cervical disc disease.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991 and from August 2004 to October 2005 with additional Army National Guard service. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran was scheduled for a Board videoconference hearing in September 2014; however, he failed to report for the hearing.  He did not request another hearing.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (d). 

The Board remanded this case in January 2015 and June 2016 for further development.  Unfortunately, an additional remand is required to ensure that the evidence of record is complete and to afford the Veteran the fullest consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board notes that the June 2016 remand instructions required that the Veteran be afforded a VA examination of the cervical spine.  They also required that the examiner provide both a diagnosis and etiological opinion regarding any cervical spine disability and any related disabilities to include pinched nerves, carpal tunnel syndrome, and numbness in the right thumb, index finger, and middle finger.  In compliance with these instructions, the Veteran was afforded a VA examination in August 2016 and etiological opinions were provided.  

When VA provides an examination when establishing a claim for service connection, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ...is essential for a proper appellate decision").   In the case at hand, the examiner indicated that an in-person examination was performed; however, the examiner failed to complete the accompanying Disability Benefits Questionnaire (DBQ).  The DBQ for the Veteran's cervical spine asks relevant questions regarding any current or prior diagnosis of a cervical condition, parameters for range of motion testing, and inquire about radiculopathy and other neurological abnormalities, all of which are relevant to the determination of service connection for the Veteran's claimed disabilities.  

Additionally, the medical opinions themselves are inadequate.  The examiner opined that it is less likely than not that the Veteran's cervical spine disability is related to service because the Veteran had no documented neck complaints until a car accident in 2009 post-service.  The examiner did not use applicable medical principles to explain the relationship or lack thereof between the Veteran's current cervical spine disability and the cervical strain diagnosed in service which the Veteran reported was productive of serious pain.  The examiner then extended this logic to his opinion regarding the Veteran's claimed radicular symptoms, including carpal tunnel, numbness in three fingers, and hand-arm vibration syndrome, stating that as the Veteran's cervical spine disability caused these radicular issues and that disability is unrelated to service, the radicular issues are also unrelated to service.  As previously noted, the examiner failed to state any medical basis for his opinion as required in the remand instructions and also failed to address the Veteran's lay contentions regarding the onset and continuity of his symptoms.  

As both the examination and opinion provided in August 2016 are inadequate and are necessary to decide the merits of the claim, the Board finds that there is insufficient competent medical evidence to make a decision and must therefore remand to obtain another VA examination and opinion.  Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5.103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file. 

2. Schedule the Veteran for a VA cervical spine examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  

3. Following the review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any neck disability diagnosed during the examination or over the course of the claim (including the 2009 MRI finding of C5-6 and C6-7 disc protrusion) is at least as likely as not (50 percent probability or greater) related to service, to include the neck pain/cervical muscle strain found in the June 1998 line of duty determination.  

If the examiner determines that it is at least as likely as not that any current neck disability is etiologically related to service, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater), that any current pinched nerves in the neck, right hand carpal tunnel syndrome, numbness in the right hand, index finger, and middle finger, and/or hand-arm vibration syndrome is/are caused or aggravated (permanently worsened beyond the natural progression of the disability) by the service-connected neck disability. 

The examiner must explain the medical basis for any conclusions reached (why they came to the conclusion they did). 

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and whether there is any additional evidence that would permit the opinion to be rendered. 

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on the merits. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




